221 F.2d 868
95 U.S.App.D.C. 313
Isadore BRILL, Trustee in Bankruptcy for Phillip'sTelevision and Appliances, Inc., Appellant,v.COHEN & MILLER ADVERTISING, Inc., Washington Times-Herald,Inc., Appellees.
No. 12385.
United States Court of Appeals, District of Columbia Circuit.
Argued Feb. 11, 1955.Decided Feb. 24, 1955.Writ of Certiorari Denied June 6, 1955.

Mr. Leon M. Shinberg, Washington, D.C., for appellant.
Mr. Marc A. White, Washington, D.C., with whom Mr. James R. Sharp, [95 U.S.App.D.C. 314] Washington, D.C., was on the brief, for appellee Cohen & Miller Advertising, Inc.
No appearance for appellee Washington Times-Herald, Inc.
Before EDGERTON, PRETTYMAN and BAZELON, Circuit Judges.
PER CURIAM.


1
The sole issue is whether the evidence is sufficient to support the findings of fact upon which the trial court concluded & Miller Advertising, Inc. 'constituted & Miller Advertising, Inc. 'constituted a preference but not a voidable preference under the Bankruptcy Act (11 U.S.C.A. § 1 et seq.).'  Since we think the evidence is sufficient, the judgment below is


2
Affirmed.